Citation Nr: 0807257	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  03-24 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for mechanical back 
pain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for retropatellar pain syndrome of the left knee, 
with degenerative arthritis.

3.  Entitlement to an initial compensable evaluation for 
Dupuytren's cyst of the left middle finger.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 2002; he retired from active duty in September 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The Board remanded this case for 
additional development in August 2005.


FINDINGS OF FACT

1.  The veteran has not been shown to have current and 
chronic back disorder, as opposed to mere pain.

2.  The veteran's retropatellar pain syndrome of the left 
knee, with degenerative arthritis, is productive of no more 
than minimal loss of flexion, minimal to moderate loss of 
function, and no objective evidence of instability.

3.  The veteran's Dupuytren's cyst of the left middle finger 
is productive of tenderness, but not ankylosis, painful 
motion, functional loss due to pain, excess fatigability, 
weakness, or additional disability during flare-ups.


CONCLUSIONS OF LAW

1.  A chronic disorder manifested by mechanical back pain was 
not incurred in or aggravated by service, nor may it be 
presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for retropatellar pain syndrome of the left knee, 
with degenerative arthritis, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5260 (2007).

3.  The criteria for an initial compensable evaluation for 
Dupuytren's cyst of the left middle finger have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5226 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
October 2003.  While this letter was issued subsequent to the 
appealed rating decision, the veteran's case was subsequently 
readjudicated in a Supplemental Statements of the Case in 
January 2005 and October 2007, consistent with the Mayfield 
line of decisions.  See also Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008) (regarding VA's 
notification duties in increased evaluation cases, where a 
worsening has been alleged).

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a March 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing his service-connected disorders.

In its August 2005 remand, the Board requested that the 
veteran be afforded a new VA examination addressing all three 
disorders involved in this appeal.  The record reflects that 
the veteran appeared to be working in Kuwait at that time.  
The RO made efforts to contact the veteran at his latest 
address of record (in Texas) regarding his availability for 
an examination.  Several letters sent by the RO were not 
returned as undeliverable, but the veteran did not respond in 
any manner.  In August 2007, the RO sent a final letter to 
the veteran requesting information as to his availability for 
a VA examination.  He was notified that, if not in the 
country, the RO might be able to have an examination 
scheduled in Kuwait.  He was given 60 days from the date of 
the letter to respond.  The RO never heard back from him, 
however, and readjudicated his claim in an October 2007 
Supplemental Statement of the Case that contained a 
recitation of this procedural history.

The Board must stress that there is no indication that the 
veteran's permanent U.S. address has changed; he has not 
submitted a change of address form, nor has any mail to him 
been returned as undeliverable.  It is well established that 
it is the responsibility of the veteran responsibility to 
keep VA advised of his whereabouts in order to facilitate the 
conducting of medical inquiry.  If he does not do so, "there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II. Entitlement to service connection for mechanical back 
pain

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

The Board has reviewed the veteran's service medical records 
and observes that he reported low back pain on an adult 
preventive and chronic care flowsheet in April 1999.  In 
December 2000, he reported back pain of two weeks' duration.  
He was treated for back pain complaints, with an assessment 
of mechanical low back pain, in August 2001 and February 
2002.  X-rays of the lumbosacral spine from August 2001 were 
within normal limits.  In March 2002, the veteran reported 
recurrent back pain since 1996, secondary to moving military 
equipment.

The veteran underwent a VA general medical examination in 
June 2002, during which he reported complaints of stiffness 
since 1996, with current flare-ups once or twice per month.  
The examination revealed back flexion to 80 degrees, twisting 
to 30 degrees bilaterally, lateral tilts to 35 degrees 
bilaterally, and pain in the left sciatic area with straight 
leg lifting.  The examiner noted that x-rays of the 
lumbosacral spine from August 2001 were within normal limits.  
The examiner rendered an impression of mechanical low back 
pain, with non-prostrating flare-ups treated with over-the-
counter medications.  The examiner further noted that the 
veteran required mild modification in activity tolerance, 
without radiological evidence of degeneration.  There was no 
loss of motion.

As noted above, efforts to have the veteran re-examined have 
proven unsuccessful, as the RO has been unable to ascertain 
his whereabouts despite multiple attempts.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the 
claim must be evaluated solely on the evidence currently of 
record.  

In this regard, the Board is unable to find from the medical 
evidence of record that the veteran has a current diagnosis 
of anything other than mechanical low back pain.  The Board 
observes that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Consequently, and in the absence 
of such a current disability, the Board does not find that 
the competent medical evidence of record supports the 
veteran's claim.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
July 2003 Substantive Appeal.  

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for mechanical low back 
pain, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Increased evaluation claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

B.  Left knee disorder
 
In the appealed October 2002 rating decision, the RO granted 
service connection for retropatellar pain syndrome of the 
left knee, with degenerative arthritis, on the basis of in-
service treatment for left knee pain.   An initial 10 percent 
evaluation was assigned, effective from October 2002.  

The initial 10 percent evaluation was assigned under 
Diagnostic Code 5260, concerning limitation of flexion of the 
leg.  Under this section, flexion limited to 45 degrees 
warrants a 10 percent evaluation.  In cases of flexion 
limited to 30 degrees, a 20 percent evaluation is in order.  
A 30 percent evaluation is warranted for flexion limited to 
15 degrees.  See also 38 C.F.R. § 4.59 (regarding the 
assignment of a minimum compensable (10 percent) evaluation 
in cases of arthritis and actually painful joints).

The Board has reviewed the findings from the veteran's June 
2002 VA general medical examination.  The examination 
revealed left knee flexion to 110 degrees passively and to 
120 degrees actively, without crepitus, tenderness, laxity, 
heat, or edema.  There was some tenderness to palpation at 
the lower third shaft of the tibia.  Left knee x-rays from 
August 2001 were noted to reveal minimal degenerative 
changes.  An impression of left patellofemoral arthralgias 
with minimum degeneration per x-ray was rendered, and the 
examiner further noted pain with limited running and with 
motion downhill, as well as "[s]mall to minimal to moderate 
loss of function."  

As noted above, efforts to have the veteran re-examined have 
proven unsuccessful, as the RO has been unable to ascertain 
his whereabouts despite multiple attempts.  See Wood v. 
Derwinski, 1 Vet. App. at 193.  Accordingly, the claim must 
be evaluated solely on the evidence currently of record.  

This evidence in no way indicates limitation of flexion 30 
degrees, even taking into account any functional loss shown 
upon examination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
07 (1996); 38 C.F.R. §§ 4.40, 4.45.  There is also no 
evidence of 
moderate recurrent subluxation or lateral instability of the 
knee (20 percent evaluation under Diagnostic Code 5257); 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint (20 percent 
evaluation under Diagnostic Code 5258); or extension limited 
to 15 degrees (20 percent evaluation under Diagnostic Code 
5261).  

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  However, as 
the evidence of record does not show instability in addition 
to arthritis of the left knee, there is no basis for the 
assignment of separate evaluations for instability and 
arthritis.  See VAOPGCPREC 23-97 (July 1, 1997); see also 
VAOPGCPREC 9-98 (August 14, 1998).  Moreover, there is no 
basis for separate evaluations for flexion and extension, as 
the veteran does not have sufficient limitation of extension 
(5 degrees) for a zero percent evaluation under Diagnostic 
Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an initial evaluation 
in excess of 10 percent for retropatellar pain syndrome of 
the left knee, with degenerative arthritis, and the claim for 
that benefit must be denied.  38 C.F.R. § 4.7.

C.  Dupuytren's cyst, left middle finger

In the appealed October 2002 rating decision, the RO granted 
service connection for Dupuytren's cyst of the left middle 
finger on the basis of left middle finger pain shown upon 
discharge examination in March 2002.   An initial zero 
percent evaluation was assigned, effective from October 2002.  

The RO has assigned this evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5226.  Under this section, a minimum 10 
percent evaluation is assigned for favorable or unfavorable 
ankylosis of the long finger, regardless of whether the case 
concerns a dominant or non-dominant hand.  (The Board notes 
that the veteran is right-handed, as indicated in his service 
medical records.)   Diagnostic Code 5226 was expanded as of 
August 26, 2002 to include consideration as amputation and 
whether an additional evaluation was warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  The veteran was notified of 
this change in the July 2003 Statement of the Case.

The Board has reviewed the findings from the veteran's June 
2002 VA general medical examination.  During the examination, 
he reported tenderness of the left middle finger to 
palpation, with no problems with the finger locking or 
difficulty with it extending.  The examination revealed 
moderate tenderness over the medial aspect of the left 
metacarpal joint, with slightly mobile cording to that 
tendon.  There was full range of motion, with no clicking or 
popping to any joints.  There was normal sensation distally 
to the area of tenderness and normal sensation.  The examiner 
rendered an impression of Dupuytren's cyst in the medial 
aspect of the left hand, middle finger, without loss of 
motion, catching, or popping.

As noted above, efforts to have the veteran re-examined have 
proven unsuccessful, as the RO has been unable to ascertain 
his whereabouts despite multiple efforts.  Accordingly, the 
claim must be evaluated solely on the evidence currently of 
record.  

This evidence, from the June 2002 VA examination, shows no 
ankylosis of the left middle finger.  There is no suggestion 
of symptomatology commensurate to amputation of the finger 
(Diagnostic Code 5154), nor is there any evidence of loss of 
motion of other digits (Diagnostic Codes 5216-5223).  
Although some tenderness was shown upon examination, there 
was no indication of painful motion, functional loss due to 
pain, excess fatigability, weakness, or additional disability 
during flare-ups, as would warrant an increase under DeLuca 
and 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

Again, as the veteran has submitted no evidence showing that 
his service-connected Dupuytren's cyst of the left middle 
finger has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and as there is also no indication that this 
disorder has necessitated hospitalization during the pendency 
of this appeal, the Board is not required to remand this 
matter for the procedural actions concerning extra-schedular 
evaluations outlined in 38 C.F.R. § 3.321(b)(1).

Overall, the evidence does not support an initial compensable 
for evaluating Dupuytren's cyst of the left middle finger, 
and the claim for that benefit must be denied.  38 C.F.R. 
§ 4.7.




ORDER

Entitlement to service connection for mechanical back pain is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for retropatellar pain syndrome of the left knee, with 
degenerative arthritis, is denied.

Entitlement to an initial compensable evaluation for 
Dupuytren's cyst of the left middle finger is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


